              Case 20-10343-LSS         Doc 3270      Filed 05/06/21    Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF DELAWARE


In Re:                                        :
                                              :       CHAPTER 11
BOY SCOUNTS OF AMERICA AND                    :
DELAWARE BSA, LLC                             :       Case No.: 20-10343 (LSS)
                                              :
                                              :       Jointly Administered
               Debtors                        :
                                              :       Re: D.I. 2293 and 2294

    OBJECTION TO THE ADEQUACY OF DEBTOR’S DISCLOSURE STATEMENT IN
        SUPPORT OF AMENDED CHAPTER 11 PLAN OF REORGANIZATION

                                PRELIMINARY STATEMENT

         The Knights of Columbus, 1 Columbus Plaza, New Haven, CT 06510; Knights of

Columbus, Council #462 (“Council #462”); Knights of Columbus, Saratoga Council #246 a/k/a

Saratoga Knights of Columbus (“Council #246”); and Knights of Columbus, Father Baker Council

#2243 (“Father Baker Council”)1, as well as any and all other Knights of Columbus councils, and

or entities (collectively the “Knights of Columbus entities”), by and through undersigned counsel,

hereby object to the sufficiency and adequacy of the Debtor’s April 13, 2021 Second Amended

Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC (Dkt. No.

2592) (the “Plan”), and Disclosure Statement for the Amended Chapter 11 Plan of Reorganization

for Boy Scouts of America and Delaware BSA, LLC (the “Disclosure Statement”) (Dkt. No. 2594).

         The Knights of Columbus has been recognized by the Boy Scouts of America (“BSA”) as

a “National Chartered Organization” for many years. The Knights of Columbus and its local

councils served as chartered organizations to the BSA since 1923 through 2015. Up until 2015,




1
 In relation to (but not limited to) the Father Baker Council’s involvement in the two suits listed
below.


                                                  1
             Case 20-10343-LSS         Doc 3270      Filed 05/06/21    Page 2 of 6




approximately 1,300 local and international councils entered into Charter Agreements with the

BSA to provide support to local BSA councils. In the Charter Agreements, the BSA and its local

council agreed to provide general liability insurance to cover the Knights of Columbus entities,

the Knights of Columbus board, officers, COR, employees, and Scouting members and volunteers

for authorized Scouting activities, and to indemnify the Knights of Columbus entities in

accordance with the resolutions and policies of the National Executive Board of the Boy Scouts of

America.

       To date, the Knights of Columbus entities are aware of four pending lawsuits that arise out

of alleged sexual abuse claims against the BSA and require the BSA to defend and indemnify the

Knights of Columbus entities. The pending claims, as currently known, are as follows: Janczyk vs.

Greater Niagara Frontier Council, Inc., Boy Scouts of America et al., (New York State Supreme

Court, Erie County, Index No. 806672/2020), Kaminski v. Boy Scouts of America et al., (New

York Supreme Court, Erie County, Index No. 814562/2020), Doe v. Twin Rivers Council, Inc.

Boy Scouts of America et al., (New York State Supreme Court, Albany County, Index No. 905026-

20), and Paul Tallerico v. Boy Scouts of America et al., (New York State Supreme Court,

Westchester County, Index No. 57298/2020). The Knights of Columbus entities and its other

related entities and councils require defense and indemnification from the Debtors for the above

lawsuits, as well as any subsequent lawsuits filed against them.

       Accordingly, the Knights of Columbus entities hold multiple “indirect abuse claims” (as

defined in the Disclosure Statement) against BSA and Delaware BSA, LLC (collectively,

“Debtors”). The Knights of Columbus and its local councils seek and are entitled to defense and

indemnification for all current and future claims and lawsuits brought against the Knights of




                                                2
             Case 20-10343-LSS         Doc 3270      Filed 05/06/21     Page 3 of 6




Columbus and its local councils, which arise out of alleged sexual abuse claims against the

Debtors.

                                          OBJECTION

       The Knights of Columbus entities object to the sufficiency and adequacy of the Disclosure

Statement for the following reasons:

    1. The Global Resolution Plan Could Unfairly Impact Holders of Indirect Abuse Claims

       The Knights of Columbus entities, as Chartered Organizations who have worked in

conjunction with the BSA for many years, hold multiple Indirect Abuse Claims against the BSA

and its Local Councils. The BSA and its local councils have contractually agreed to defend and

indemnify the Knights of Columbus entities against such Abuse Claims, and further agreed to

provide general liability insurance to cover the Knights of Columbus entities.

       Under the Global Resolution Plan, the Insurance Assignment “channels” both Insurance

Coverage2 and “all other rights or obligations under or with respect to the Insurance Policies (but

not the policies themselves)” into the Settlement Trust. The Plan would then also put in place the

Insurance Entity Injunction, which will forever restrain the holder of an Indirect Abuse Claim from

enforcing their status as an additional insured on any of the Insurance Policies 3, and from

recovering any indemnity or defense costs. Further, after contributing to the Settlement Trust, an

insurance company would become a Settling Insurance Company, and entitled to the status of a

Protected Party under the Plan.



2
   “Insurance Coverage” “means all of the rights, benefits or insurance coverage under any
Insurance Policy related to Abuse Claims, whether known or unknown to the Debtors or the Local
Councils, that is not the subject of an Insurance Settlement Agreement, including the right to
payment or reimbursement of liability, indemnity, or defense costs arising from or related to Abuse
Claims or Settlement Trust Expenses.” (emphasis added).
3
  If the Plan is confirmed as a Global Resolution plan, “Insurance Policies” means “collectively,
the BSA Insurance Polices and the Local Council Insurance Policies.”


                                                3
             Case 20-10343-LSS         Doc 3270     Filed 05/06/21     Page 4 of 6




       The Insurance Assignment would force the Knights of Columbus to defend any remaining

lawsuit on its own, without the benefit of its bargained for defense coverage. Also, without the

benefit of its bargained for indemnity coverage, to the extent that there is a judgment against

Knights of Columbus, the Knights of Columbus would be forced to pay any judgment and submit

a claim to the Settlement Trust for some measure of recovery. The Settlement Trust would then

only pay the Indirect Abuse Claim as set forth in the Trust Distribution Procedures. The Trust

Distribution Procedures limit recovery, however, in that “No Indirect Abuse Claim may be

liquidated and paid in an amount that exceeds what the holder of the Indirect Abuse Claim paid

the holder of the Direct Abuse Claim, and in no event will an Indirect Abuse Claim exceed the

amounts set forth for the covered Direct Abuse Claim in the Claims Matrix and points system.”

       The impact of the Insurance Assignment upon holders of indirect Abuse Claims, such as

the Knights of Columbus entities, is inequitable. The Knights of Columbus entities would be

deprived of their bargained for insurance coverage and left with no recourse as against either the

BSA or the Settling Insurance Companies. Thus, holders of Indirect Abuse Claims, such as the

Knights of Columbus entities, would be forced to defend themselves in any lawsuits remaining

after the confirmation of the plan, and to pay out any judgment that is rendered against them

without the benefit of its bargained for coverage from BSA. Moreover, in the likely event that a

judgment exceeds the values set forth in the Claims Matrix Points system (which was designed to

distribute a limited amount of funds among many victims, instead of the victims maximizing the

value of their claims in open court), the Knights of Columbus entities would be left without any

recourse as to the excess amount of the judgment.




                                                4
                Case 20-10343-LSS       Doc 3270     Filed 05/06/21      Page 5 of 6




    2. The Plan does not Provide Adequate Information Regarding Contributing Chartered
       Organizations

        The Global Resolution Plan provides the opportunity for a Charted Organization 4, such as

the Knights of Columbus entities, to become a Contributing Chartered Organization, channeling

any Abuse Claim against the Contributing Chartered Organization into the Settlement Trust, and

providing the Contributing Chartered Organization with the status of a Protected Party. However,

the details of how to become a Contributing Chartered Organization, and the amount of the

Contributing Chartered Organization Settlement Contribution both remain “to be supplemented”

at this time.

        As the Plan currently exists, Charted Organization such as the Knights of Columbus entities

have no information regarding the procedure to become a Contributing Chartered Organization,

the amount of contribution that is anticipated in order to become a Contributing Chartered

Organization, or whether any procedure exists to negotiate the level of contribution based on the

factual circumstances surrounding each Chartered Organization’s potential liability. Indeed, the

Plan itself states that “the Debtors are affirmatively seeking to reach further mediated settlements

of disputed issues related to the structure of the Plan, the nature, timing and amount of

contributions from the Debtors, Local Councils, Contributing Chartered Organizations and

Settling Insurance Companies, and other matters, which may result in the amendment or

modification of the Plan,” evidencing that these issues remain undecided at this time. Without the

above information, the Knights of Columbus entities are unable to assess their ability to become a

Contributing Chartered Organization, or to perform a cost/benefit analysis of the benefits and/or



4
 The Plan defines “Chartered Organizations” as “each and every civic, faith-based, educational or
business organization, governmental entity or organization, other entity or organization, or group
of individual citizens, in each case presently or formerly authorized by the BSA to operate, sponsor
or otherwise support one or more Scouting units.”


                                                 5
              Case 20-10343-LSS       Doc 3270      Filed 05/06/21    Page 6 of 6




risks of contributing to the Plan or not. Likewise, without this information, the Knights of

Columbus entities are unable to intelligently assess whether they should vote to accept or reject

the Global Resolution plan at all.

                                        CONCLUSION

       Based on the foregoing, approval of the Disclosure Statement should be denied.

                                                      BERGER HARRIS LLP


                                                      /s/ David J. Baldwin
                                                      David J. Baldwin (DE No. 1010)
                                                      1105 North Market Street, 11th Fl.
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 655-1140
                                                      Facsimile: (302) 655-1131
                                                      dbaldwin@bergerharris.com

 Dated: May 6, 2021                                   Attorneys for Knights of Columbus Entities




                                               6
